DETAILED ACTION
1.	This Office Action is responsive to claims filed for App. 16/136,132 on May 27, 2021. Claims 1-3 and 5-23 are pending. Please note Claims 2, 3, 5-8 and 20-23 were withdrawn in light of an earlier restriction requirement.

America Invents Act
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 1, 10, 11 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ferreira et al. ( US 2016/0278665 A1 ) in view of Domenikos et al. ( US 2017/0212589 A1 ).


Ferreira teaches in Claim 1:
A finger device configured to be worn on a finger of a user ( Figure 1, [0029] discloses a a device to be worn on the back of a finger segment ), comprising: 
a housing configured to be coupled to the finger without covering a finger pad surface of the finger ( Figure 1B, [0025] discloses the device fits into the back of the finger segment, leaving the finger pad exposed to receive haptic feedback from the surface of object being interacted with ), wherein the housing has a U shape with first and second opposing sides configured to rest respectively on first and second opposing sides of the finger ( Figures 1 and 1A show the housing has a U-shape with first and second sides, which rest/fit on opposing sides of the finger );
sensors that produce sensor data indicating whether the finger pad surface is in contact with an external surface, wherein the sensors are coupled to the first side of the housing ( Figures 2 and 3, [0029]-[0031] disclose a plurality of sensors, such as strain gauges as well as a positioning/tracking sensor, such as an electromagnetic tracking sensor. Both sensors, notably the strain gauges, two of which are on one side/first side of the housing (as shown in Figure 2), react when the finger touches an object. [0025] discloses this device can map the shape and topography of the surface of an object by making contact with it (read as external surface) ); and 
( [0029]-[0031] discloses the process of using the strain gauges/tracking sensor, etc, in which the compression can be measured or the electric fields can be generated and analyzed, i.e. circuitry to provide functionality, gather the sensor data, etc. When making contact with an object/surface, these sensors begin to function, as do their respective circuitry/control aspects. Respectfully, aspects of the finger are measured, i.e. compression, and this compression, as it makes contact with the surface, is detected by the strain gauges. Respectfully, examiner submits that this is a reasonable interpretation of “finger gestures” using both ordinary skill in the art as well as a plain meaning of the term, namely a movement (gesture) of a part of the finger. Furthermore, please note the combination below as well ); but

Ferreira may not explicitly teach to “send user input signals to an external electronic device based on the finger gestures”.

However, in the same field of endeavor, finger worn devices, Domenikos teaches of a virtual reality/augmented reality VR/AR system 126/101, ( Domenikos, Figure 1, [0028]-[0029] ), which includes a haptic thimble 140 (read as a finger device, a head-mounted display 150 (read as an external electronic device), etc. Figure 2, [0029], [0041] discloses the finger worn device can have a plurality of sensors and actuators (used for haptic output) that work together to allow the user to be immersed in a virtual experience. Figure 8, [0035], [0097] discloses these sensors (such as finger interaction sensors 860) can provide information such as finger contact, finger movement, compression (similar to Ferreira) to the VR system 126. Figures 6 and 8, [0095] 

Therefore, it would have been obvious to one of ordinary skill in the art, at the effective filed date of the invention, to implement the interaction between the finger worn device (of both Ferreira and Domenikos) and an HMD, as taught by Domenikos, with the motivation that it would enhance interaction in a virtual reality environment, ( Domenikos, [0027], [0095] ).

Ferreira teaches in Claim 10:
A finger device configured to be worn on a finger of a user ( Figure 1, [0029] discloses a a device to be worn on the back of a finger segment ), comprising: 
a U-shaped housing having first and second portions configured to rest respectively on first and second opposing sides of the finger without covering a lower finger pad surface of the finger ( Figures 1 and 1A show the housing has a U-shape with first and second sides, which rest/fit on opposing sides of the finger. Figure 1B, [0025] discloses the device fits into the back of the finger segment, leaving the finger pad exposed to receive haptic feedback from the surface of object being interacted with ), wherein the first and second portions have respective first and second elongated arms that rest against the finger ( Figures 1 and 1A show the elongated side portions which allow it to wrap around the side/periphery of the user’s finger ); 
( Figures 2 and 3, [0029]-[0031] disclose a plurality of sensors, such as strain gauges. Notably the strain gauges, two of which are on one side/first side of the housing (as shown in Figure 2), react when the finger touches an object. [0025] discloses this device can map the shape and topography of the surface of an object by making contact with it (read as receiving strain measurements) );
control circuitry configured to detect finger gestures based on the strain measurements ( [0029]-[0031] discloses the process of using the strain gauges/tracking sensor, etc, in which the compression can be measured or the electric fields can be generated and analyzed, i.e. circuitry to provide functionality, gather the sensor data, etc. When making contact with an object/surface, these sensors begin to function, as do their respective circuitry/control aspects. Respectfully, aspects of the finger are measured, i.e. compression, and this compression, as it makes contact with the surface, is detected by the strain gauges. Respectfully, examiner submits that this is a reasonable interpretation of “finger gestures” using both ordinary skill in the art as well as a plain meaning of the term, namely a movement (gesture) of a part of the finger. Furthermore, please note the combination below as well ); but

Ferreira may not explicitly teach to “send control signals to a head-mounted device based on the finger gestures”.



Therefore, it would have been obvious to one of ordinary skill in the art, at the effective filed date of the invention, to implement the interaction between the finger worn device (of both Ferreira and Domenikos) and an HMD, as taught by Domenikos, with the motivation that it would enhance interaction in a virtual reality environment, ( Domenikos, [0027], [0095] ).

As per Claim 11:
Ferreira does not explicitly teach of “a haptic output device coupled to the U-shaped housing, wherein the and control circuitry is configured to gather the strain measurements from 

Ferreira does teach of control circuitry to gather the strain measurements form the strain gauge: [0029]-[0031] discloses the process of using the strain gauges/tracking sensor, etc, in which the compression can be measured or the electric fields can be generated and analyzed, i.e. circuitry to provide functionality, gather the sensor data, etc. When making contact with an object/surface, these sensors begin to function, as do their respective circuitry/control aspects.

As for the haptic aspects, in the same field of endeavor, Domenikos teaches of a virtual reality/augmented reality VR/AR system 126/101, ( Domenikos, Figure 1, [0028]-[0029] ), which includes a haptic thimble 140 (read as a finger device, a head-mounted display 150 (read as an external electronic device), etc. Figure 2, [0029], [0041] discloses the finger worn device can have a plurality of sensors and actuators (used for haptic output) that work together to allow the user to be immersed in a virtual experience. [0029] discloses example of the haptic actuators, such as vibrational, electromagnetic, piezoelectric, which can create a tactile response to be imparted onto the user’s fingers. To clarify, [0043] discloses the relationship between the sensors which detect finger changes and the actuators provide the feedback in response. As combined with Ferreira, strain gauges and other types of sensors and taught and the actuators of Domenikos can be implemented to work with these sensors as well.

Therefore, it would have been obvious to one of ordinary skill in the art, at the effective filed date of the invention, to implement the haptic aspects of the haptic thimble, as taught by 

Ferreira teaches in Claim 19:
A finger device configured to be worn on a finger of a user ( Figure 1, [0029] discloses a a device to be worn on the back of a finger segment ), comprising: 
a housing having first and second portions configured to rest respectively on first and second opposing sides of the finger while leaving a finger pad surface of the finger exposed ( Figures 1 and 1A show the housing has a U-shape with first and second sides, which rest/fit on opposing sides of the finger. Figure 1B, [0025] discloses the device fits into the back of the finger segment, leaving the finger pad exposed to receive haptic feedback from the surface of object being interacted with ), wherein the first and second portions are configured to move relative to one another ( Figures 2 and 3, [0029]-[0031] discloses a plurality of strain gauges and that when the user’s finger makes contact with an object, it compresses, which causes tension to the strain gauges on both sides of the device (reading as causing it to move). This in turn causes the strain measurements to be performed. Thus, the two sides move relative to each other to accommodate the compression of the finger ); 
a sensor ( Figures 2 and 3, [0029]-[0031] disclose details on the sensors, such as the strain gauges mentioned above as well as a positioning/tracking sensor, such as an electromagnetic tracking sensor. Both sensors, notably the strain gauges, two of which are on one side/first side of the housing (as shown in Figure 2), react when the finger touches an object. [0025] discloses this device can map the shape and topography of the surface of an object by making contact with it (read as external surface) ); and 
control circuitry that uses measurements from the sensor to detect gesture input on an external surface ( [0029]-[0031] discloses the process of using the strain gauges/tracking sensor, etc, in which the compression can be measured or the electric fields can be generated and analyzed, i.e. circuitry to provide functionality, gather the sensor data, etc. When making contact with an object/surface, these sensors begin to function, as do their respective circuitry/control aspects. Respectfully, aspects of the finger are measured, i.e. compression, and this compression, as it makes contact with the surface, is detected by the strain gauges. Respectfully, examiner submits that this is a reasonable interpretation of “finger gestures” using both ordinary skill in the art as well as a plain meaning of the term, namely a movement (gesture) of a part of the finger. Furthermore, please note the combination below as well ); but

Ferreira does not explicitly teach of “a haptic output device coupled to the housing” and to expand on that, “wherein the control circuitry is configured to provide haptic output to the finger using the haptic output device based on the measurements from the sensor”.

Ferreira does teach of control circuitry to gather the strain measurements form the strain gauge: [0029]-[0031] discloses the process of using the strain gauges/tracking sensor, etc, in which the compression can be measured or the electric fields can be generated and analyzed, i.e. circuitry to provide functionality, gather the sensor data, etc. When making contact with an object/surface, these sensors begin to function, as do their respective circuitry/control aspects.

As for the haptic aspects, in the same field of endeavor, Domenikos teaches of a virtual reality/augmented reality VR/AR system 126/101, ( Domenikos, Figure 1, [0028]-[0029] ), which includes a haptic thimble 140 (read as a finger device, a head-mounted display 150 (read as an external electronic device), etc. Figure 2, [0029], [0041] discloses the finger worn device can have a plurality of sensors and actuators (used for haptic output) that work together to allow the user to be immersed in a virtual experience. [0029] discloses example of the haptic actuators, such as vibrational, electromagnetic, piezoelectric, which can create a tactile response to be imparted onto the user’s fingers. To clarify, [0043] discloses the relationship between the sensors which detect finger changes and the actuators provide the feedback in response. As combined with Ferreira, strain gauges and other types of sensors and taught and the actuators of Domenikos can be implemented to work with these sensors as well.

Therefore, it would have been obvious to one of ordinary skill in the art, at the effective filed date of the invention, to implement the haptic aspects of the haptic thimble, as taught by Domenikos, with the motivation that that by outputting haptic effects, the user feels sensations that create a convincing perception of softness, shape, texture, etc, leading to an enhanced virtual experience, ( Domenikos, [0026] ).

In addition, Ferreira may not explicitly teach to “send control signals to an external electronic device based on the gesture input, wherein the control signals are for controlling visual output on a display in the external electronic device”.



Therefore, it would have been obvious to one of ordinary skill in the art, at the effective filed date of the invention, to implement the interaction between the finger worn device (of both Ferreira and Domenikos) and an HMD, as taught by Domenikos, with the motivation that it would enhance interaction in a virtual reality environment, ( Domenikos, [0027], [0095] ).

6.	Claims 9, 12-15, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Ferreira et al. ( US 2016/0278665 A1 ) in view of Domenikos et al. ( US 2017/0212589 A1 ), as applied to Claim 11, further in view of Shai ( US 2011/0007035 A1 ).

As per Claim 9:
Ferreira may not explicitly teach “wherein the first and second sides have respective first and second curved cross-sectional profiles.”

It appears in Figure 1A that the device has curved aspects on the interpreted first and second opposing sides, but the description does not provide much detail on this.

However, in the same field of endeavor, wearable ring devices, Shai teaches of a finger-worn device and teaches of a plurality of embodiments in which the shape can be altered, such as a full ring, partial ring, etc. For the partial shapes, such as what is shown in variations of Figure 1A-1I, the U-shaped edges are curved. Ferreira teaches of a similar design and the curve is more pronounced, easier to distinguish in Shai. Regardless, one of ordinary skill in the art would realize to have curved edges as it would contour/fit the user’s finger better.

Therefore, it would have been obvious to one of ordinary skill in the art, at the effective filed date of the invention, to implement the curved shape, as taught by Shai, with the motivation that it is a design choice (Shai teaches of several embodiments in which the shape can be altered and explicitly notes this design aspect in [0010]) and that a curved shape would better wrap around the user’s finger. Given both Ferreira and Shai teach of using sensors, it is important to have a natural fit around the user’s fingers in order to detect accurate sensor data, ( Shai, [0006] ).

As per Claim 12:


It appears in Figure 1A that the device has curved aspects on the interpreted first and second opposing sides, but the description does not provide much detail on this.

However, in the same field of endeavor, wearable ring devices, Shai teaches of a finger-worn device and teaches of a plurality of embodiments in which the shape can be altered, such as a full ring, partial ring, etc. For the partial shapes, such as what is shown in variations of Figure 1A-1I, the U-shaped edges are curved. Ferreira teaches of a similar design and the curve is more pronounced, easier to distinguish in Shai. Regardless, one of ordinary skill in the art would realize to have curved edges as it would contour/fit the user’s finger better.

Therefore, it would have been obvious to one of ordinary skill in the art, at the effective filed date of the invention, to implement the curved shape, as taught by Shai, with the motivation that it is a design choice (Shai teaches of several embodiments in which the shape can be altered and explicitly notes this design aspect in [0010]) and that a curved shape would better wrap around the user’s finger. Given both Ferreira and Shai teach of using sensors, it is important to have a natural fit around the user’s fingers in order to detect accurate sensor data, ( Shai, [0006] ).

Shai teaches in Claim 13:
The finger device defined in claim 12 wherein the first and second elongated arms each have a bent tip that wraps partway around a tip of the finger. ( Shai, Figure 37E/37F, [0310] disclose the device may be worn on a tip of a finger, as shown. Respectfully, this is a design choice as [0387], etc disclose being able to/concerned with detecting information at the user’s fingertips, whether the device is on the fingertip or generating an electric field/force sensing to the area as well )

As per Claim 14:
Ferreira and Shai do not explicitly teach “wherein the U-shaped housing has a longitudinal axis and wherein the first and second elongated arms extend parallel to the longitudinal axis.”

Respectfully, Shai and Ferreira teach of finger structures, but this is a design choice as one of ordinary skill in the art would realize this would not impact functionality of sensing; it is simply a matter of how to fit/design the ring around/relative to the user’s finger. One of ordinary skill in the art would realize to design the edges to be straight (and thus extend parallel) instead of a curved feature, if so desired.

Therefore, it would have been obvious to one of ordinary skill in the art, at the effective filed date of the invention, to implement various designs of the ring, including parallel edges, with the motivation that it is a design choice to do so and the same functionality is achieved.

Shai teaches in Claim 15:
The finger device defined in claim 14 wherein the U-shaped housing has a first slot adjacent to the first elongated arm and a second slot adjacent to the second elongated arm. ( Figure 1H, [0170] discloses patterns 152’ on the opposite sides of section 112. Figure 3C, [0173], disclose indication locations. Figure 5D, [0188] disclose these indication locations as slots between the cogs. Respectfully, it is clear that these edges have many possible embodiment designs )

As per Claim 17:
Ferreira and Shai do not explicitly teach “wherein the U-shaped housing has a longitudinal axis and wherein the first and second elongated arms extend perpendicularly to the longitudinal axis.”

Respectfully, Shai and Ferreira teach of finger structures, but this is a design choice as one of ordinary skill in the art would realize this would not impact functionality of sensing; it is simply a matter of how to fit/design the ring around/relative to the user’s finger. One of ordinary skill in the art would realize to design the edges to be straight (and thus extend parallel) instead of a curved feature, if so desired.

Therefore, it would have been obvious to one of ordinary skill in the art, at the effective filed date of the invention, to implement various designs of the ring, including parallel edges, with the motivation that it is a design choice to do so and the same functionality is achieved.

As per Claim 18:


 Ferreira: [0029]-[0031]. Respectfully, strain gauges are typically elastic in the sense that they measure strain amounts and bend as the user’s finger widens. 

However, in the same field of endeavor, finger structures, Shai teaches: Figure 33E, [0290] disclose an electroactive polymer, which can bend accordingly, which wraps around the edges. Please note this in light of the combination and embodiments in Shai which disclose the partial ring, i.e. not exposing the entire finger. Furthermore, as additional examples, Figure 16F, [0224] disclose the use of springs to provide detect pressure, [0227] ).

Therefore, it would have been obvious to one of ordinary skill in the art, at the effective filed date of the invention, to implement the elastic aspects, as taught by Shai, with the motivation that electroactive polymer can have good bend/elastic properties and still accommodate electrical components of the circuitry, such as electrodes, etc, providing a good material/option for the finger worn device which can rotate, deform, etc, ( Shai, [0290] ).

7.	Claim 16 are rejected under 35 U.S.C. 103 as being unpatentable over Ferreira 
( US 2016/0278665 A1 ), Domenikos et al. ( US 2017/0212589 A1 ), and Shai ( US 2011/0007035 A1 ), as applied to Claim 15, further in view of Weiner ( US 2014/0267116 A1 ).

	As per Claim 16:
	Ferreira and Shai do not explicitly teach “wherein the U-shaped housing has third and fourth arms with curved profiles that extend partly under respective left and right sides of the finger.”

However, in the same field of endeavor, finger worn devices, Weiner teaches of a splint system with a particular housing over a finger, ( Weiner, Figure 1, [0023]-[0024] ). Specifically, there are proximal wings 6, as well as distal wings 7 which provide for additional support of the device to the finger. A total of four wings are shown, at least, (read the two additional as being third and fourth arms, considering Ferreira and Shai teach of two akin wings), which wrap around the left and right edges of the finger.

Therefore, it would have been obvious to one of ordinary skill in the art, at the effective filed date of the invention, to implement the additional wings, as taught by Weiner, with the motivation that they provide an additional degree of fixation when axial forces act, i.e. stability enhancements, etc, ( Weiner, [0023]-[0024] ).

Response to Arguments
8.	Applicant’s arguments considered, but are respectfully moot in grounds of new rejection(s).

	Please note the updated rejection in light of the claim amendments, namely the citation of a new reference, Domenikos, who is relied on for the HMD/external device, which an akin finger worn device communicates with. In response to the sensor signals as the user interacts in the virtual environment, control signals, etc, are communicated to the HMD for updating of the display aspects. 
	As for the claim limitations of “finger gestures”, while Domenikos also teaches of gesture recognition, using sensors, etc, Ferreria also teaches of measuring aspects of the finger, namely compression, etc. Respectfully, while there may be differences in sensing vs measuring (which is more in line with Ferreria), the claim does not detail this well enough. The term “finger gestures”, etc, is not specific enough to overcome the concepts of Ferreria. Given plain meaning in the art, a dictionary definition, etc, both lead to the same conclusion. Respectfully, a finger gesture can broadly, yet reasonably, be interpreted as a movement of a part of the body, to express a meaning. Ferreria relies on the compression of the finger to be sensed by the strain gauges in order to determine an external surface has been contacted. Respectfully, examiner feels this is a reasonable interpretation of the term “finger gestures”.

Conclusion
9.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS P JOSEPH whose telephone number is (571)270-1459.  The examiner can normally be reached on Monday - Friday 5:30 - 3:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on 571-272-7764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/DENNIS P JOSEPH/Primary Examiner, Art Unit 2621